Exhibit 10(f)

 

Amended and Restated

Snap-on Incorporated

Directors’ 1993 Fee Plan

(as amended through November 1, 2008)

 

1.                                     Purpose. The Amended and Restated Snap-on
Incorporated Directors’ 1993 Fee Plan (the “Plan”) is intended to provide an
incentive to members of the Board of Directors(the “Board”) of Snap-on
Incorporated, a Delaware corporation (the “Company”), who are not employees of
the Company (“Directors”), to remain in the service of the Company and increase
their efforts for the success of the Company and to encourage such Directors to
own shares of the Company’s stock or participate in a Company phantom stock
account, thereby aligning their interests more closely with the interests of
stockholders.

 

The Plan is intended to comply with Section 409A of the Internal Revenue Code
(the “Code”) with respect to all amounts deferred hereunder.  For the period
from January 1, 2005 through December 31, 2008 the Plan shall be subject to a
good faith interpretation of Code Section 409A which shall permit any action
which is (i) permitted under the transitional rules contained in Treasury
Regulations and other guidance issued pursuant to Code Section 409A, or (ii) is
otherwise consistent with a reasonable good faith interpretation of Code
Section 409A.  Each provision and term of the amended Plan should be interpreted
accordingly, but if any provision or term of such amended Plan would be
prohibited by or be inconsistent with Code Section 409A, then such provision or
term shall be deemed to be reformed to comply with Code Section 409A.

 

2.                                  Definitions.

 

(a)                                 “Board” means the Board of Directors of the
Company.

 

(b)                                 “Committee” means a committee consisting of
members of the Board authorized to administer the Plan.

 

(c)                                 “Common Stock” means the common stock, par
value $1.00 per share, of the Company.

 

(d)                                 “Deferral Election” means an election
pursuant to Section 6 hereof to defer receipt of Fees and/or shares of Common
Stock which would otherwise be received pursuant to Elective Grants.

 

(e)                                 “Deferred Amounts” mean the amounts credited
to a Director’s Share Account or Cash Account pursuant to a Deferral Election.

 

(f)                                     “Director” means a member of the Board
or an appointed Director Emeritus, who is not an employee of the Company.

 

(g)                                 “Elective Grants” shall have the meaning set
forth in Section 5(a) hereof.

 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 


 

(i)                                     “Fair Market Value” means the closing
price of the Common Stock on the New York Stock Exchange on any particular date;
provided, however, that for purposes of Section 8, Fair Market Value shall mean
the closing price of Common Stock on the New York Stock Exchange on the date of
the Change of Control (as defined therein) or, if higher, the highest price per
share of Common Stock paid in the transaction giving rise to the Change of
Control.

 

(j)                                     “Fees” mean the annual retainer
scheduled to be paid to a Director for the calendar year plus any additional
fees (including meeting and committee fees) earned by a Director for his or her
services on the Board during the calendar year.

 

(k)                                 “Grants” mean Elective Grants.

 

(l)                                     “Share Election” shall have the meaning
set forth in Section 5(a) hereof.

 

3.                                  Administration of the Plan.

 

(a)                                 Member of the Committee. The Plan shall be
administered by the Committee. Members of the Committee shall be appointed from
time to time by the Board, shall serve at the pleasure of the Board and may
resign at any time upon written notice to the Board.

 

(b)                                 Authority of the Committee. The Committee
shall adopt such rules as it may deem appropriate in order to carry out the
purpose of the Plan. All questions of interpretation, administration, and
application of the Plan shall be determined by a majority of the members of the
Committee then in office, except that the Committee may authorize any one or
more of its members, or any officer of the Company, to execute and deliver
documents on behalf of the Committee. The determination of such majority shall
be final and binding in all matters relating to the Plan. No member of the
Committee shall be liable for any act done or omitted to be done by such member
or by any other member of the Committee in connection with the Plan, except for
such member’s own willful misconduct or as expressly provided by statute.

 

4.                                  Stock Reserved for the Plan. The number of
shares of Common Stock authorized for issuance under the Plan is 300,000,
subject to adjustment pursuant to Section 7 hereof. Shares of Common Stock
delivered hereunder may be either authorized but unissued shares or previously
issued shares reacquired and held by the Company.

 

5.                                  Terms and Conditions of Grants.

 

(a)                                 Elective Grant. Subject to
Section 5(d) hereof, each Director may make an election (the “Share Election”)
to receive (subject to a Deferral Election) any or all of his or her Fees earned
in each calendar year in the form of Common Stock (the “Elective Grants”). The
shares of Common Stock (and cash in lieu of fractional shares) issuable pursuant
to a Share Election shall be transferred in accordance with
Section 5(b) hereof.  The Share Election (i) must be in writing and delivered to
the Secretary of the Company, (ii) shall be effective commencing on the date the
Secretary receives the Share Election or such later date as may be specified in
the Share Election, and (iii) shall remain in effect unless modified or revoked
by a subsequent Share Election in accordance with the provisions hereof.

 


 

(b)                                 Transfer of Shares. Shares of Common Stock
issuable to a Director with respect Elective Grants shall be transferred to such
Director as of the last business day of each calendar month. The total number of
shares of Common Stock to be so transferred shall be determined by dividing
(a) the dollar amount of the Director’s Fees payable during the applicable
calendar month to which the Share Election applies, by (b) the Fair Market Value
of a share of Common Stock on the last business day of such calendar month. In
no event, shall the Company be required to issue fractional shares. Whenever
under the terms of this Section 5 a fractional share of Common Stock would
otherwise be required to be issued to a Director, an amount in lieu thereof
shall be paid in cash based upon the Fair Market Value of such fractional share.

 

(c)                                 Termination of Services. If a Director’s
services as a Board member are terminated before the end of a calendar quarter,
the Director shall receive in cash the Fees such Director would otherwise have
been entitled to receive for such quarter in the absence of this Plan.

 

(d)                                 Commencement of Grants. Notwithstanding
anything in this Plan to the contrary, no Grants shall be effective with respect
to Fees to be paid prior to the requisite approval of this Plan by the
stockholders of the Company.

 

6.                                  Deferral Election.

 

(a)                                 In General. Each Director may irrevocably
elect annually (a “Deferral Election”) to defer receiving all or a portion of
the shares of Common Stock (that would otherwise be transferred upon a Grant) or
such Director’s Fees in respect of a calendar year that are not subject to a
Grant. Deferral Elections shall be made in multiples of ten percent. A Director
who makes a Deferral Election with respect to Grants shall have the amount of
deferred shares of Common Stock credited to a “Share Account” in the form of
“Share Units.” A Director who makes a Deferral Election with respect to Fees
that are not subject to a Grant shall have the amount of Deferred Fees credited
to a “Cash Account.” Collectively, the amounts deferred in a Director’s Share
Account and Cash Account shall hereafter be the “Deferred Amounts.”

 

(b)                                 Timing of Deferral Election. The Deferral
Election shall be in writing and delivered to the Secretary of the Company on or
prior to December 31 of the calendar year immediately preceding the calendar
year in which the applicable Fees are to be earned; provided, however, that a
New Director may make a Deferral Election with respect to Fees earned subsequent
to such election during the thirty-day period immediately following the
commencement of his or her directorship. A Deferral Election, once made, shall
be irrevocable for the calendar year with respect to which it is made and shall
remain in effect for future calendar years unless modified or revoked by a
subsequent Deferral Election in accordance with the provisions hereof. A
Deferral Election may be changed only with respect to fees earned subsequent to
the effective date of such Election; provided, however, that effective August 3,
2006, Directors may execute a new Deferral Election to change the payment
commencement date and/or manner of payments for previously Deferred Amounts,
provided, that such Deferral Election is: (i) in the case of a Deferral Election
to accelerate payments, made prior to December 31, 2006 and provides for payment
no earlier than January 1, 2007; (ii) in the case of a Deferral Election to
postpone payment, postpones payment of previously Deferred Amounts for a period
of five years or more from when payment was previously scheduled to occur, and
(iii) any actions taken pursuant to (i) or (ii) must be performed in accordance
with the provisions of the American Jobs Creation Act and any rules and
regulations issued pursuant thereto.

 


 

(c)                                 Cash Dividends and Share Accounts. Whenever
cash dividends are paid by the Company on outstanding Common Stock, there shall
be credited to the Director’s Share Account additional Share Units equal to
(i) the aggregate dividend that would be payable on outstanding Shares of Common
Stock equal to the number of Share Units in such Share Account on the record
date for the dividend, divided by (ii) the Fair Market Value of the Common Stock
on the last trading business day immediately preceding the date of payment of
the dividend.

 

(d)                                 Cash Accounts. At the election of a
Director, a Director’s Cash Account shall be credited or debited with
(i) interest at an annual rate equal to the sum of the daily interest earned at
a rate specified by the Committee and compounded monthly or (ii) the annual
investment return relating to such investment vehicle or vehicles that the
Director chooses from those the Committee determines to make available, or such
combination of (i) and (ii) as the Director designates at the time of a Deferral
Election or a modification thereof.

 

(e)                                 Commencement of Payments. Except as
otherwise provided in Sections 6(h) and 8(b), a Director’s Deferred Amounts
shall become payable as soon as practicable but in no event later than 90 days
following the earlier to occur of (a) the date the Director has a Separation
from Service from the Company, within the meaning of Code Section 409A, or
(b) the Director’s attainment of age 70 years, or such later date designated by
the Director in the Deferral Election.

 

(f)                                     Form of Payments. Subject to a
Director’s right to convert a Share Account balance to a Cash Account, all
payments from a Share Account shall be made in shares of Common Stock by
converting Share Units into Common Stock on a one-for-one basis, with payment of
fractional shares to be made in cash. All payments from a Cash Account shall be
made in cash.

 

(g)                                 Manner of Payments. In his or her Deferral
Election, each Director shall elect to receive payment of his or her Deferred
Amounts either in a lump sum or in two to fifteen substantially equal annual
installments. In the event of a Director’s death, payment of the remaining
portion of the Director’s Deferred Amounts will be made to the Director’s
beneficiary in a lump sum as soon as practicable following the Director’s
death.  In the event a Director fails to make a valid distribution election,
such Director shall receive payment of his or her Deferred Amounts in a lump
sum.

 

(h)                                 Hardship Distribution. Notwithstanding any
Deferral Election, in the event of severe financial hardship to a Director
resulting from a sudden and unexpected illness, accident or disability of the
Director or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Director, all as determined by
the Committee, a Director may withdraw any portion of the Share Units in his or
her Share Account or cash in his or her Cash Account by providing written notice
to the Secretary of the Company. All payments resulting from such a hardship
shall be made in the form provided in Section 6(f) above.

 

(i)                                     Designation of Beneficiary. Each
Director or former Director entitled to payment of deferred amounts hereunder
from time to time may designate any beneficiary or beneficiaries (who may be
designated concurrently, contingently or successively) to whom any such deferred
amounts are to be paid in case of the Director’s death before receipt of any or
all of such deferred amounts. Each designation will revoke all prior
designations by the Director or former Director, shall be in a form prescribed
by the Company, and will be effective only when

 


 

filed by the Director or former Director, during his or her lifetime, in writing
with the Secretary of the Company. Reference in this Plan to a Director’s
“beneficiary” at any date shall include such persons designated as concurrent
beneficiaries on the Director’s beneficiary designation form then in effect. In
the absence of any such designation, any balance remaining in a Director’s or
former Director’s Share Account at the time of the Director’s death shall be
paid to such Director’s estate in a lump sum.

 

(j)                                     Account Transfers. Subject to any
applicable corporate policies, from time to time a Director may convert all or a
portion of any Cash Account balance of the Director into deferred shares of
Common Stock credited to the Director’s corresponding Share Account by written
notice to the Company. In such event, and effective as of the date the Company
receives such a notice, (i) there shall be credited to the Director’s Share
Account a number of Share Units equal to the number of Share Units specified in
the notice or, if such notice specifies a dollar amount, a number of Share Units
equal to such dollar amount divided by the Fair Market Value on the last trading
business day immediately preceding the date the Company receives such notice and
(ii) the Director’s Cash Account shall be debited in an amount equal to the
number of Share Units credited to the Share Account multiplied by the Fair
Market Value on the same trading business day. Subject to any applicable
corporate policies, from time to time a Director with a credit balance in a
Share Account may convert all or a portion of such balance into an amount to be
credited to the Director’s corresponding Cash Account by giving written notice
to the Company. In such event, and effective as of the date the Company receives
such a notice, (i) there shall be credited to the Director’s Cash Account an
amount equal to the number of Share Units specified in the notice multiplied by
the Fair Market Value on the last trading business day immediately preceding the
date the Company receives such notice and (ii) the Director’s Share Account
shall be debited by the number of Share Units specified in the notice.

 

7.                                  Changes in Capitalization. In the event of
any Change in Capitalization, a proportionate substitution or adjustment may be
made in (i) the aggregate number and/or kind of shares or other property
reserved for issuance under the Plan, (ii) the number and kind of shares or
other property to be delivered under the Plan and (iii) the number and kind of
shares or other property held in each Director’s Share Account, in each case as
may be determined by the Committee in its sole discretion. Such other
proportionate substitutions or adjustments may be made as shall be determined by
the Committee in its sole discretion.  “Change in Capitalization” means any
increase, reduction, change or exchange of shares of Common Stock for a
different number or kind of shares or other securities or property by reason of
a reclassification, recapitalization, merger, consolidation, reorganization,
issuance of warrants or rights, stock dividend, stock split or reverse stock
split, combination or exchange of shares, repurchase of shares, change in
corporate structure or otherwise; or any other corporate action, such as
declaration of a special dividend, that affects the capitalization of the
Company.

 

8.                                  Change of Control.

 

(a)                                 For purposes of this Plan, a “Change of
Control” shall be deemed to have occurred on the first to occur of any one of
the events set forth in the following paragraphs:

 

(1)                                 any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 25% or more of either
the then outstanding shares of common stock of the Company or the combined
voting

 


 

power of the Company’s then outstanding voting securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in clause (i) of paragraph (3) below; or

 

(2)                                 the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on January 25, 2002, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company as such terms
are used in Rule 14a-11 of Regulation 14A under the Exchange Act) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on January 25,
2002 or whose appointment, election or nomination for election was previously so
approved or recommended; or

 

(3)                                 there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (i) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding voting securities; or

 

(4)                                 the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (in one transaction or a series of
related transactions within any period of 24 consecutive months), other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 75% of the combined voting power of the voting
securities of which are owned by stockholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

 

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

 


 

For purposes of the definition of Change of Control, “Affiliate” shall have the
meaning set forth in Rule 12b-2 promulgated under Section 12 of the Exchange
Act; “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act; and “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company or (v) any individual, entity or group which
is permitted to, and actually does, report its Beneficial Ownership on Schedule
13G (or any successor schedule); provided that if any such individual, entity or
group subsequently becomes required to or does report its Beneficial Ownership
on Schedule 13D (or any successor schedule), such individual, entity or group
shall be deemed to be a Person for purposes hereof on the first date on which
such individual, entity or group becomes required to or does so report
Beneficial Ownership of all of the voting securities of the Company Beneficially
Owned by it on such date.

 

(b)                             Upon the occurrence of a Change of Control,
notwithstanding any provision of this Plan to the contrary,

 

(i)                                     all Share Units credited to a Share
Account shall be converted into an amount equal to the number of Share Units
multiplied by the Fair Market Value, which amount shall be (1) transferred as
soon as possible to each Director and (B)

 

denominated in (i) such form of consideration as the Director would have
received had the Director been the owner of record of such shares of Common
Stock at the time of such Change of Control, in the case of a “Change of Control
With Consideration” or (2) cash, in the case of a “Change of Control Without
Consideration”; and

 

(ii)                                  fees earned in respect of the calendar
quarter in which the Change of Control occurs, together with all Deferred
Amounts credited to a Cash Account, shall be transferred as soon as practicable
in cash to each Director.

 

For purposes of this Section 8, (I) “Change of Control With Consideration” shall
mean a Change of Control in which shares of Common Stock are exchanged or
surrendered for shares, cash or other property and (II) “Change of Control
Without Consideration” shall mean a Change of Control pursuant to which shares
of Common Stock are not exchanged or surrendered for shares, cash or other
property.

 

9.                                  Term of Plan. This Plan shall become
effective as of the date of approval of the Plan by the stockholders of the
Company, and shall remain in effect until a Change of Control, unless sooner
terminated by the Board; provided, however, that, except as provided in
Section 8(b) hereof, Deferred Amounts may be delivered pursuant to any Deferral
Election, in accordance with such election, after the Plan’s termination. Prior
to the effective date of the Plan, Directors may make the elections provided for
herein, but the effectiveness of such elections shall be contingent upon the
receipt of stockholder approval of the Plan.  No transfer of shares of Common
Stock may be made to any Director or any other person under the Plan until such
time as stockholder approval of the Plan is obtained pursuant to this Section 9.
In the event stockholder approval is not obtained, Fees that were not subject to
Deferral Elections shall be

 


 

paid to the Directors in cash and Fees that were subject to Deferral Elections
shall be deferred pursuant to the Prior Plan.

 

10.                           Amendment; Termination. The Board or the Committee
may at any time and from time to time alter, amend, suspend, or terminate the
Plan in whole or in part; provided, however, that no amendment which requires
stockholder approval in order for the exemptions available under Rule 16b-3 of
the Exchange Act, as amended from time to time (“Rule 16b-3”), to be applicable
to the Plan and the Directors shall be effective unless the same shall be
approved by the stockholders of the Company entitled to vote thereon.
Notwithstanding the foregoing, no amendment shall affect adversely any of the
rights of any Director, without such Director’s consent, under any election
theretofore in effect under the Plan.  Further notwithstanding the foregoing, in
the event the Plan is terminated and Code Section 409A does not permit
distributions upon termination, a Participant’s entire benefit, if any, shall be
paid at such time and in such form as otherwise provided for under the Plan.

 

11.                           Rights of Directors.

 

(a)                                 Retention as Director. Nothing contained in
the Plan or with respect to any Grant shall interfere with or limit in any way
the right of the stockholders of the Company to remove any Director from the
Board pursuant to the bylaws of the Company, nor confer upon any Director any
right to continue in the service of the Company as a Director.

 

(b)                                 Nontransferability. No right or interest of
any Director in Deferred Amounts shall be assignable or transferable during the
lifetime of the Director, either voluntarily or involuntarily, or subjected to
any lien, directly or indirectly, by operation of law, or otherwise, including
execution, levy, garnishment, attachment, pledge or bankruptcy.  In the event of
a Director’s death, a Director’s rights and interests in his or her Deferred
Amounts shall be transferable by testamentary will or the laws of descent and
distribution. If in the opinion of the Committee a person entitled to payments
or to exercise rights with respect to the Plan is disabled from caring for his
or her affairs because of mental condition, physical condition or age, payment
due such person may be made to, and such rights shall be exercised by, such
person’s guardian, conservator or other legal personal representative upon
furnishing the Committee with evidence satisfactory to the Committee of such
status.

 

12.                           General Restrictions.

 

(a)                                 Investment Representations. The Company may
require any director to whom Common Stock is granted, as a condition of
receiving such Common Stock, to give written assurances in substance and form
satisfactory to the Company and its counsel to the effect that such person is
acquiring the Common Stock for his own account for investment and not with any
present intention of selling or otherwise distributing the same, and to such
other effects as the Company deems necessary or appropriate in order to comply
with Federal and applicable state securities laws.

 

(b)                                 Compliance with Securities Laws. Each Grant
shall be subject to the requirement that, if at any time counsel to the Company
shall determine that the listing, registration or qualification of the shares
subject to such Grant upon any securities exchange or under any state or federal
law, or the consent or approval of any governmental or regulatory body, is
necessary as a condition of, or in connection with, the issuance of shares
thereunder, such Grant may not be accepted or exercised in whole or in part
unless such listing, registration,

 


 

qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or to obtain such listing, registration or
qualification.

 

13.                           Withholding. The Company may defer making payments
under the Plan until satisfactory arrangements have been made for the payment of
any federal, state or local income taxes required to be withheld with respect to
such payment or delivery. Each Director shall be entitled to irrevocably elect
to have the Company withhold shares of Common Stock having an aggregate value
equal to the amount required to be withheld. The value of fractional shares
remaining after payment of the withholding taxes shall be paid to the Director
in cash. Shares so withheld shall be valued at Fair Market Value on the regular
business day immediately preceding the date such shares would otherwise be
transferred hereunder.

 

14.                           Governing Law. This Plan and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

15.                           Headings. The headings of sections and subsections
herein are included solely for convenience of reference and shall not affect the
meaning of any of the provisions of the Plan.